Mayham, J.
All the questions raised on this appeal have been considered by this court, at this term, in appeals from judgments on certiorari between the relator and the assessors of the city of Troy, (ante, 940,) and disposed of adverse to the appellant on this appeal, for the reasons stated in the opinion of this court in those appeals, and those contained in the very able opinion of the trial judge on all these certioraris. We think this case clearly *949distinguishable from Paddock v. Lewis, 9 N. Y. Supp. 333. In that case the question of non-residence had been previously determined by the assessors, and nothing had occurred to change the condition after that determination. That fact does not appear in this case. The judgment of special term affirmed, with costs.